Citation Nr: 0912392	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss, claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for right ear hearing 
loss, claimed as due to exposure to herbicides.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Veteran testified at a hearing in support of his claims 
at a Travel Board hearing in September 2005, before the 
undersigned Veterans Law Judge.  

In October 2006 and August 2007, the Board remanded this case 
to the RO via the Appeals Management Center (AMC) to provide 
the Veteran with a VA examination and for further development 
and consideration.   


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.  His exposure to Agent Orange is presumed.  

2.  The Veteran's left ear hearing loss was not caused by his 
period of military service.  

3.  The Veteran's right ear hearing loss existed prior to 
service and did not increase in severity during service.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008). 

2.  The Veteran's right ear hearing loss preexisted service 
and was not aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim, as it was in this 
case in July 2003.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F. 3d 881 (2007).

In July 2003, the RO sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The letters also informed the Veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of the pre-decisional July 
2003 letter provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, an October 2004 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, including 
his service treatment records (STRs) and the reports of his 
VA examinations.  The Veteran has not identified any other 
pertinent evidence not already of record, which would need to 
be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit to the Veteran.  
The Court has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

A post-decisional November 2006 letter informs the Veteran 
that downstream disability ratings and effective dates would 
be assigned if his claims were granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007); see also, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Veteran was given an 
opportunity to respond to this letter and in a June 2007 
SSOC, his claims were readjudicated.  Therefore, there is no 
prejudice to the Veteran.  

The case was remanded in October 2006 so that the Veteran 
could be provided with appropriate VCAA notice and undergo a 
VA audiological examination.  The case was remanded a second 
time in August 2007 so that the Veteran could receive VCAA 
notice specific to the theory of service connection based 
upon aggravation, because the result of the April 2007 VA 
examination revealed that the Veteran's right ear hearing 
loss existed prior to service.  The August 2007 remand also 
required that the Veteran undergo another VA examination to 
address the theory of aggravation.  The Veteran underwent a 
VA examination in September 2008.  The RO sent the Veteran a 
VCAA notice in September 2007 which informed him that the 
evidence needed to show that he had "a disease that began in 
or was made worse during military service[.]"  The Board 
finds that this is sufficient notice with regards to the 
theory of aggravation. 

Even if the Board were to assume that the content of the 
September 2007 VCAA letter was deficient, the Veteran was 
provided with the statutory language regarding aggravation, 
along with an explanation of what he needed to show to 
substantiate his claim, in the December 2008 SSOC.  A 
reasonable person can be expected to read and understand the 
content of the December 2008 SSOC, and the Board finds that 
the Veteran has the requisite actual knowledge of the 
evidence needed to support his claim.  Sanders, 487 F. 3d at 
889.  The Board is satisfied that there was substantial 
compliance with its October 2006 and August 2007 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Service Connection Claims

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in relative 
balance with the negative evidence.  It is only when the 
weight of the evidence is against the Veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. 
§ 3.303(a) (2008).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Impaired hearing will be considered a 
disability only after threshold requirements are met.  See 
38 C.F.R. § 3.385.  At his September 2003 VA audiological 
examination, the Veteran was diagnosed with moderately severe 
hearing loss in both ears.  His pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
80
75
LEFT
15
15
20
65
60

As the Veteran has auditory thresholds of 40 decibels or 
greater at two of the frequencies tested, his left and right 
ear hearing loss meets the threshold set forth in 38 C.F.R. 
§ 3.385. Therefore, he has a current disability for VA 
purposes.  

As a preliminary matter, the Veteran asserts that his hearing 
loss was caused by exposure to Agent Orange.  The Veteran 
served in the Republic of Vietnam during the Vietnam era.  
Therefore, his exposure to herbicides is presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Diseases associated with exposure to 
certain herbicide agents used in support of military 
operations in the Republic of Vietnam during the Vietnam era 
will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
following diseases are associated with herbicide exposure for 
the purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Hearing loss is not included in the list of 
conditions associated with herbicide exposure.  Therefore, 
although the Veteran is presumed to have been exposed to 
herbicides, he is not entitled to presumptive service 
connection for hearing loss.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).  The Board will address his claim for 
hearing loss in the left ear under the theory of direct 
service connection, and the claim for hearing loss in the 
right ear under the theory of aggravation.  

Entitlement to Service Connection for Left Ear Hearing Loss

The Veteran's November 1965 entrance physical showed that the 
hearing in his left ear was normal.  His STRs do not show any 
treatment for hearing loss of the left ear.  A March 1966 
audiogram, as interpreted by the April 2007 VA examiner, also 
showed that the Veteran's hearing in his left ear was within 
normal limits.  The Veteran's exit examination did not 
include an audiological examination.  

The Veteran's September 2003 VA examination did not provide 
an etiological opinion regarding his left ear hearing loss.  
At the examination, the Veteran reported that he was exposed 
to bomb noise while serving in Vietnam, and that he worked as 
a brick mason before and after his military service.  

At his second VA examination, in April 2007, the Veteran 
reported exposure to combat noise in Vietnam.  The examiner 
concluded that without an exit audiogram, it was not possible 
to opine without speculation as to the relationship between 
the Veteran's left ear hearing loss and his period of 
service.  The examiner noted that there was no change in the 
Veteran's left ear hearing between the November 1965 and 
March 1966 in service audiograms.  

At his third VA examination, in September 2008, the Veteran 
reported combat and masonry work noise exposure.  The 
examiner concluded that no opinion could be provided without 
resorting to speculation because there was no exit audiogram.  

The Board finds that the evidence provided by the VA 
examinations does not support the Veteran's claim.  

At his September 2005 Travel Board hearing, the Veteran 
testified that he was exposed to noise from bombs, and that 
he first noticed his hearing loss in approximately 1970, two 
years after leaving the military.  While the Veteran, as a 
lay person, is competent to state that he has trouble 
hearing, he is not competent to diagnose himself with a 
hearing loss and make a statement as to its causation, this 
is a medical determination.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the preponderance of the evidence is 
against service connection for left ear hearing loss, as two 
VA examiners could not opine as to its etiology without 
resorting to speculation, and no other medical evidence of 
record provides a link between his left ear hearing loss and 
his period of military service.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.  

Entitlement to Service Connection for Right Ear Hearing Loss

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  

In this case, a right ear hearing loss disability was noted 
at the time of the Veteran's entrance into service.  The 
Veteran's November 1965 induction examination showed the 
following audiogram results for the Veteran's right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
55

This audiogram revealed elevated readings at 4000 Hertz. 

On March 17, 1966, the date the veteran was inducted into 
active military service, the Veteran underwent an audiogram 
that was recorded in the form of an audiometric tracing, as 
opposed to a chart.  The Board is not competent to interpret 
such an audiometric tracing, and remanded this case in 
October 2006 so it could be interpreted by an audiologist.  
In April 2007, a VA audiologist stated that the Veteran's 
November 1965 and March 1966 service audiogram revealed that 
he had "moderately severe hearing loss" at 4000 Hertz in 
his right ear.  Therefore, the defect was noted on entry, and 
the presumption of soundness with respect to right ear 
hearing loss is rebutted.  The claim is one for service-
connected aggravation of a preexisting disability.  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In April 2007, an audiologist also found that the March 1966 
audiometric tracing did not show a change in the Veteran's 
right ear hearing loss, when compared to his November 1965 
audiogram.  In September 2008, an audiologist stated that it 
was not possible to provide a non speculative opinion as to 
whether the Veteran's pre-existing right ear hearing loss 
increased in severity during service.  

While the Board is mindful of the lay statements of record 
regarding the Veteran not seeking treatment for hearing loss 
when he first notice the symptoms, it finds that the medical 
evidence both at the time of service and now is more 
persuasive on the issue of aggravation.  In sum, upon entry 
into service, the Veteran had preexisting right ear haring 
loss which did not increase in severity during service, 
according to a second audiogram from March 1966.  As the two 
audiological tests that the Veteran underwent in service show 
the same level of hearing loss of the right ear, the Board 
concludes that his hearing loss did not increase in severity 
during service, and that aggravation cannot be presumed.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  There is no evidence of record to 
show that his hearing loss increased in service.  VA 
audiologists could not opine as to whether there was any 
aggravation of the preservice hearing loss without resorting 
to speculation.  In light of the foregoing, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim, and the benefit of the doubt provision 
does not apply.  Service connection for right ear hearing 
loss is denied.  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  

Entitlement to service connection for right ear hearing loss 
is denied.  


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


